To dissolve an injunction restraining relator from interfering, under a writ of restitution, with complainant’s possession of certain premises.
Order to show cause denied October 6, 1896.
Relator had possession under a lease from complainant, to whom he had given a chattel mortgage, covering certain bar fixtures and other property, and upon default had surrendered possession.
Complainant foreclosed his mortgage and became the purchaser at the sale. Relator then commenced proceedings before a commissioner to recover possession, obtained judgment and procured the writ of restitution. Oomplainant then tendered the keys and demanded the rent due. Relator refused either to take the keys or to pay the rent, but afterwards threatened to take possession under the writ.